Botein, P. J.
Plaintiff appeals from an order entered May 16,1963 granting defendant’s motion for partial summary judgment the third cause of action set forth in the complaint.
Plaintiff is a manufacturer of laundry equipment. Defendant is a commercial factor. One Joseph A. Grimes was engaged in the purchase and resale of laundry equipment, and his transactions were financed by defendant. In connection with a sale by Grimes to Lester W. Bowen of equipment to be acquired by Grimes from plaintiff’s Speed Queen division, Grimes submitted a credit application to defendant. Defendant in turn issued, and sent to plaintiff as well as Grimes, a letter dated June 1, 1959 approving the application, on condition that Grimes’ contract with Bowen “ must be submitted for discount within 90 days” and that “Dorothy Bowen must sign notes and contract.” On June 17, 1959 Grimes notified defendant by letter that he had assigned to plaintiff a portion of his interest in the Bowen contract in the amount of $6,680 and authorized defendant to remit that sum to plaintiff 1 ‘ at the time the contract is purchased by you.” On July 2,1959 plaintiff’s assistant credit manager Knollenberg wrote defendant that plaintiff had an interest of $6,630 [sic] in the Bowen transaction, the letter stating that Grimes “wrote you on June 17, assigning this amount to me at the time the contract is purchased by you.” *284On January 10, 1960 Grimes sent defendant a letter identical with his June 17, 1959 letter except that the amount of $6,680 was changed to $10,000. On January 18, 1960 Knollenberg wired defendant, “ Please wire me when assignments $10,000.00 on Bowen Lawrence Mass and $6,794.00 Perla Ware Mass are received. Originals .apparently sent to you at incorrect address.” On January 20, 1960 defendant wired in reply, ‘ ‘ Have received authorization from Grimes Be Perla and Bowen. Contracts.” On April 12, 1960, Knollenberg wrote defendant with reference to the Perla and Bowen transactions, stating with regard to the latter, “ On this deal, we have an authorization from Mr. Grimes that you are to send us $10,000.00 at the time the retail contract is purchased.”
The merchandise ordered from plaintiff by Grimes was shipped to Bowen, but defendant did not purchase Grimes’ contract with Bowen, for the reason that Grimes had incorporated his business and liad failed to comply with defendant’s request that the documents relating to the Bowen transaction should be prepared to reflect that fact. Grimes became insolvent and plaintiff, by its third cause of action, seeks to charge defendant with the sum of $10,000.
The documentary evidence above detailed shows a clear and reiterated understanding on plaintiff’s part that defendant was to be under no obligation to it until ‘ ‘ the time the retail [Bowen] contract is purchased ” by defendant from Grimes — which was never done. To establish an obligation Knollenberg refers in his affidavit to a telephone call from defendant’s assistant treasurer Krause in which “ Krause stated Grimes had made arrangements with Standard to finance coin-operated-laundry stores and that Grimes was to submit the name of his customer for equipment to Standard Financial which was to approve the credit of said prospective buyer. Standard Financial would notify Grimes or McGraw Edison [plaintiff] of the credit approval, and Grimes was then to assign a portion of the contract to McGraw Edison. Both McGraw Edison and Grimes were then to advise Standard of the amount of the assignment. After receipt of the assignment was confirmed, McGraw Edison was to ship merchandise to the customers of Grimes, and Standard was to pay McGraw Edison the amount of the assignment.”
It is to be observed that under this purported arrangement defendant became committed to pay plaintiff once the latter shipped goods to a customer of Grimes, whether or not defendant purchased the contract between Grimes and the customer, and indeed even if Grimes never actually tendered the contract *285for discount. Not only is such an extraordinary arrangement inconsistent with the documentary evidence, hut Knollenberg admitted in pretrial examination that Krause had never told him that‘ ‘ if Standard once approved the credit of an applicant, Standard obligated itself to purchase that account and to remit funds to Speed Queen”. Moreover, the fact that defendant’s credit approvals might be conditional, as in fact the Bowen approval was, plainly belies any contention that plaintiff expected a credit approval to be followed inevitably by purchase of a contract.
We agree with Special Term that there is no triable issue. Accordingly the order entered May 16, 1963 should be affirmed, with costs.